
	
		II
		Calendar No. 421
		109th CONGRESS
		2d Session
		S. 2700
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 2, 2006
			Mr. Burr (for himself
			 and Mr. Allen) introduced the following
			 bill; which was read the first time
		
		
			May 3, 2006
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Clean Air Act to provide for a
		  Federal Fuels List, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable and Reliable Gas Act of
			 2006.
		2.List of fuels
			(a)List of
			 fuelsSection 211(c)(4)(C) of
			 the Clean Air Act (42 U.S.C. 7545(c)(4)(C)) (as amended by the Energy Policy
			 Act of 2005 (Public Law 109–58; 119 Stat. 1106)) is amended by striking the
			 second clause (v) and inserting the following:
				
					(vi)(I)The Administrator shall have no authority,
				when considering a State implementation plan or a State implementation plan
				revision, to approve under this paragraph any fuel included in such plan or
				revision if the effect of such approval would be to increase the total number
				of fuels approved under this paragraph as of September 1, 2004 in all State
				implementation plans.
						(II)The Administrator, in consultation with the
				Secretary of Energy, shall determine the total number of fuels approved under
				this paragraph as of September 1, 2004, in all State implementation plans and
				shall publish a list of such fuels, including the states and Petroleum
				Administration for Defense District in which they are used, in the Federal
				Register no later than 90 days after enactment.
						(III)The Administrator shall remove a fuel from
				the list published under subclause (II) if a fuel ceases to be included in a
				State implementation plan or if a fuel in a State implementation plan is
				identical to a Federal fuel formulation implemented by the Administrator and
				shall reduce the total number of fuels authorized under the list published
				under subclause (II) appropriately.
						(IV)Subclause (I) shall not limit the
				Administrator's authority to approve a control or prohibition respecting any
				new fuel under this paragraph in a State's implementation plan or a revision to
				that State's implementation plan after the date of enactment of this Act if
				such new fuel completely replaces a fuel on the list published under subclause
				(II).
						(V)The Administrator shall have no authority
				under this paragraph, when considering any particular State's implementation
				plan or a revision to that State's implementation plan, to approve any fuel
				unless that fuel was, as of the date of such consideration, approved in at
				least one State implementation plan in the applicable Petroleum Administrator
				for Defense District. However, the Administrator may approve as part of a State
				implementation plan or State implementation plan revision a fuel with a
				summertime Reid Vapor Pressure of 7.0 psi. In no event shall such approval by
				the Administrator cause an increase in the total number of fuels on the list
				published under subclause (II) as of the date of consideration.
						(VI)Nothing in this clause shall be construed
				to have any effect regarding any available authority of States to require the
				use of any fuel additive registered in accordance with subsection (b),
				including any fuel additive registered in accordance with subsection (b) after
				the enactment of this subclause.
						(vii)(I)The provisions of clause (vi), including
				the limitations of the authority of the Administrator and the cap on the total
				number of fuels permitted, shall remain in effect until the harmonization of
				fuels under subclause V of this clause is accomplished. Once such harmonization
				has been accomplished, clause (v) shall sunset and the limitations of the
				authority of the Administrator under subclause (IV) of this clause shall
				apply.
						(II)The Administrator, in coordination with the
				Secretary of Energy (hereinafter in this clause referred to as the
				Secretary), shall identify and publish in the Federal Register,
				within 12 months after the enactment of this subclause and after notice and
				opportunity for public comment, a list of 5 gasolines and diesel fuels to be
				used in States that have not received a waiver under section 209(b) of this
				Act. The list shall be referred to as the Federal Fuels List and
				shall include one Federal on-road diesel fuel (which shall grandfather the
				sulfur phase down in the Administrator's ultra low sulfur diesel fuel
				regulations in effect as of the date of enactment and shall permit the
				implementation of one alternative diesel fuel, approved under this subparagraph
				before enactment of this subclause for a State that has not received a section
				209(b) waiver, only in the State in which it was approved prior to enactment),
				one conventional gasoline for ozone attainment areas, one reformulated gasoline
				(RFG) meeting the requirements of subsection (k), and 2 additional gasolines
				with Reid vapor pressure (RVP) controls for use in ozone attainment areas of
				varying degrees of severity. None of the fuels identified under this subclause
				shall control fuel sulfur or toxics levels beyond levels required by
				regulations of the Administrator.
						(III)Gasolines and diesel fuels shall be
				included on the Federal Fuels List based on the Administrator's analysis of
				their ability to reduce ozone emissions to assist States in attaining
				established ozone standards under this Act, and on an analysis by the Secretary
				that the adoption of the Federal Fuels List will not result in a reduction in
				supply or in producibility, including that caused by a reduction in domestic
				refining capacity as a result of the adoption of the Federal Fuels List. In the
				event the Secretary concludes that adoption of the Federal Fuels List will
				result in a reduction in supply or in producibility, the Administrator and the
				Secretary shall report that conclusion to Congress, and suspend implementation
				of this clause. The Administrator and the Secretary shall conduct the study
				required under section 1541(c) of the Energy Policy Act of 2005 on the
				timetable required in that section to provide Congress with legislative
				recommendations for modifications to the proposed Federal Fuels List only if
				the Secretary concludes that adoption of the Federal Fuels List will result in
				a reduction in supply or in producibility.
						(IV)Upon publication of the Federal Fuels List,
				the Administrator shall have no authority, when considering a State
				implementation plan or State implementation plan revisions, to approve under
				this subparagraph any fuel included in such plan or plan revision if the
				proposed fuel is not one of the fuels on the Federal Fuels List; or to approve
				a State's plan or plan revision to move from one fuel on the Federal Fuels List
				to another unless, after consultation with the Secretary, the Administrator
				publishes in the Federal Register, after notice and opportunity for public
				comment, a finding that, in the Administrator's judgment, such plan or plan
				revision to adopt a different fuel on the Federal Fuels List will not cause
				fuel supply or distribution disruptions in the affected area or contiguous
				areas. The Administrator's finding shall include an assessment of reasonably
				foreseeable supply or distribution emergencies that could occur in the affected
				area or contiguous area and how adoption of the particular fuel revisions would
				effect alternative supply options during reasonably foreseeable supply or
				distribution emergencies.
						(V)The Administrator, in consultation with the
				Secretary, shall develop a plan to harmonize the currently approved fuels in
				State implementation plans with the fuels included on the Federal Fuels List
				and shall promulgate implementing regulations for this plan not later than 18
				months after enactment of this subclause. This harmonization shall be fully
				implemented by the States by December 31,
				2008.
						.
			(b)Boutique
			 fuelsSection 1541 of the
			 Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 1106) is amended by
			 striking subsection (c) and inserting the following:
				
					(c)Study and
				report to congress on boutique fuels
						(1)Joint
				studyThe Administrator of
				the Environmental Protection Agency and the Secretary of Energy shall undertake
				a study of the effects on air quality, on the number of fuel blends, on fuel
				availability, on fuel fungibility, and on fuel costs of the State plan
				provisions adopted pursuant to section 211(c)(4)(C) of the Clean Air Act (42
				U.S.C. 7545(c)(4)(C)).
						(2)Focus of
				studyThe primary focus of
				the study required under paragraph (1) shall be to determine how to develop a
				Federal fuels system that maximizes motor fuel fungibility and supply,
				preserves air quality standards, and reduces motor fuel price volatility that
				results from the proliferation of boutique fuels, and to recommend to Congress
				such legislative changes as are necessary to implement such a system. The study
				should include the impacts on overall energy supply, distribution, and use as a
				result of the legislative changes recommended. The study should include an
				analysis of the impact on ozone emissions and supply of a mandatory reduction
				in the number of fuel blends to 5, including one on-road Federal diesel fuel
				(which shall grandfather the sulfur phase down in the Administrator's ultra low
				sulfur diesel fuel regulations and shall permit the implementation of, one
				alternative diesel fuel, blend approved under this subparagraph before
				enactment of this subclause for a State that has not received a section 209(b)
				waiver, only in the State in which it was approved prior to enactment), one
				conventional gasoline for ozone attainment areas, one reformulated gasoline
				(RFG) meeting the requirements of subsection (k), and 2 additional gasolines
				blends with Reid vapor pressure (RVP) controls for use in ozone attainment
				areas of varying degrees of severity.
						(3)Conduct of
				studyIn carrying out their
				joint duties under this section, the Administrator and the Secretary shall use
				sound science and objective science practices, shall consider the best
				available science, shall use data collected by accepted means and shall
				consider and include a description of the weight of the scientific evidence.
				The Administrator and the Secretary shall coordinate the study required by this
				section with other studies required by the act and shall endeavor to avoid
				duplication of effort with regard to such studies.
						(4)Responsibility
				of administratorIn carrying
				out the study required by this section, the Administrator shall coordinate
				obtaining comments from affected parties interested in the air quality impact
				assessment portion of the study. The Administrator shall use sound and
				objective science practices, shall consider the best available science, and
				shall consider and include a description of the weight of the scientific
				evidence.
						(5)Responsibility
				of secretaryIn carrying out
				the study required by this section, the Secretary shall coordinate obtaining
				comments from affected parties interested in the fuel availability, number of
				fuel blends, fuel fungibility and fuel costs portion of the study.
						(6)Report to
				congressThe Administrator
				and the Secretary jointly shall submit the results of the study required by
				this section in a report to the Congress not later than 12 months after the
				date of the enactment of this Act, together with any recommended regulatory and
				legislative changes. Such report shall be submitted to the Committee on Energy
				and Commerce of the House of Representatives and the Committee on Environment
				and Public Works of the Senate.
						(7)Authorization
				of appropriationsThere is
				authorized to be appropriated jointly to the Administrator and the Secretary
				$500,000 for the completion of the study required under this
				subsection.
						.
			
	
		May 3, 2006
		Read the second time and placed on the
		  calendar
	
